Name: The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on the Handbook on cross-border police cooperation (SCH/Com-ex (98) 52)
 Type: Decision
 Subject Matter: cooperation policy
 Date Published: 2000-09-22

 Avis juridique important|41998D0052The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on the Handbook on cross-border police cooperation (SCH/Com-ex (98) 52) Official Journal L 239 , 22/09/2000 P. 0408 - 0408DECISION OF THE EXECUTIVE COMMITTEEof 16 December 1998on the Handbook on cross-border police cooperation(SCH/Com-ex (98)52)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Articles 2(3), 3, 7, 39, 40, 41, 46, 47 and 92 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:1. The Schengen Handbook on cross-border police cooperation (Doc. SCH/I (98)90(1)), annexed hereto, is hereby adopted. At the same time the Executive Committee Declaration of 29 June 1995 (Doc. SCH/Com-ex (95) Decl. 2) is hereby repealed.2. The Schengen Manual on police cooperation in maintaining public order and security (Doc. SCH/I (97)36 Rev. 5) has been incorporated into the Handbook on cross-border police cooperation. The Executive Committee Decision of 24 June 1997 (Doc. SCH/Com-ex (97)6 Rev. 2) is hereby repealed.3. The Contracting States shall incorporate the Handbook on cross-border police cooperation into their national orders and forward the Handbook to their police services for implementation.4. The Schengen Secretariat shall be responsible for constantly updating the Handbook in the form of a loose-leaf binder. To this end the Contracting States shall keep the General Secretariat abreast of any amendments to be made to their national fact sheets.5. Every six months the Presidency-in-office shall consult the States on the need to update the general part and shall update the Handbook.6. The Presidency will forward the Handbook to the European Union for information purposes.Berlin, 16 December 1998.The Chairman,C. H. Schapper(1) Restricted document.